Citation Nr: 1413617	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  08-03 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for traumatic glaucoma of the left eye.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to September 1983 and from September 1988 to May 2006.       

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.                  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2011.  A copy of the transcript of that hearing is of record.  

In June 2011, the Board remanded this case.  For the reasons explained below, it is again necessary to return this case to the RO for further development.  This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the June 2011 remand, the Board stated that the Veteran had undergone surgery in November 2008 for his service-connected glaucoma of the left eye.  Since that time, the Veteran described photosensitivity which required tinted glasses, seeing glare, being unable to drive at night, feeling a pinching sensation, and having headaches.  Thus, the Board remanded this case and directed that the Veteran be afforded a VA ophthalmology examination in order to determine the severity of his left eye disability.  The examiner was requested to describe all residuals of the Veteran's traumatic glaucoma of the left eye.  In addition, the examination was to include the evaluation of impairment of visual acuity and field loss.  The examiner was also requested to determine if the Veteran had any related disability, such as his claimed headaches.  Moreover, the examiner was directed to examine the Veteran's area surrounding the left eye to determine if there was any disfigurement.  The examiner was specifically asked to determine whether there was visible or palpable tissue loss and gross distortion or asymmetry of the left eye.     

In July 2011, the Veteran underwent a VA ophthalmology examination.  The examiner stated that no diplopia was present.  The Veteran's optic nerve was abnormal.  His left eye corrected distance vision was 20/80 and his corrected near vision was 20/100.  The examiner stated that the Veteran had a ptotic left lid and there was a large succulent filtering bleb "sup. nasally."  There was no other lens abnormality.  The examiner indicated that there was a visual field defect.  The Veteran also had presbyopia.  The examiner described the residuals of the Veteran's eye injury as traumatic mydriasis of the left eye, with ptosis.  The pupil was obscured by one-half or more, but less than wholly.  

The disability on appeal is rated, in part, based on impairment of visual fields, per 38 C.F.R. § 4.79, Diagnostic Code 6080.  Impairment of visual fields must be tested using specific equipment and results must be transcribed onto a Goldmann Perimeter Chart, which must be included with the examination report.  38 C.F.R. § 4.77.

In the July 2011 VA examination report, the examiner noted that in order to fully determine the level of disability due to possible peripheral vision loss of the left eye, it was necessary to review the results of a recent formal visual field testing.  However, the testing results were not available for review.  In an October 2011 addendum, the examiner stated that he was able to review the visual field testing and he concluded that it was indicative of a significant peripheral vision loss of the left eye.  He also noted that because the testing was performed without the upper lids being taped up, he was uncertain whether the peripheral vision loss was due to the upper lid ptosis and/or glaucoma.  Thus, he concluded that both the upper lid ptosis and the residuals of traumatic glaucoma were contributing to the loss of peripheral vision of the left eye.     

In light of the above, although the examiner referred to visual field testing, such testing has not been associated with the claims file.  In addition, the examiner did not interpret any graphical representations of the visual field testing in terms of the applicable rating criteria for field vision.  38 C.F.R. § 4.84a, Diagnostic Code 6080.  The Board recognizes that in another addendum, dated in April 2012, it was noted that the visual field testing referred to by the July 2011 examiner was performed on September 19, 2011, and that the examiner interpreted the testing in the October 2011 addendum.  However, the claims file is negative for a copy of the September 2011 visual field testing and the examiner did not interpret the testing in terms of the applicable rating criteria for field vision.  See 38 C.F.R. § 4.84a, Diagnostic Code 6080.     

In addition, it appears that visual field testing was ordered in June 2012, and that the Veteran underwent such testing in July 2012.  While a copy of the July 2012 visual field testing is in the claims file, it has not been interpreted in terms of the applicable rating criteria for field vision.  This needs to be accomplished.      

The Board also notes that in the July 2011 VA examination report, the examiner did not specifically address whether the Veteran had any related disability, such as his claimed headaches.  Moreover, although the examiner noted that the Veteran had a ptotic left lid, which was an abnormality, he did not discuss whether such abnormality was considered as asymmetry of the left eye.

In light of the above, because the July 2011 VA examination is inadequate, it is the Board's determination that the RO has not complied with the instructions from the June 2011 remand.  The Board observes that it is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans' Claims (Court).  The Court has stated that compliance by the Board and the RO with remand directives is neither optional nor discretionary. Where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's complete treatment records from the Daytona VA OPC, dated since October 2012.  Also, SPECIFICALLY request a copy of the visual field testing performed on September 19, 2011, that was referred to in the April 2012 addendum.  All records received should be associated with the claims file.

2.  After any additional evidence has been obtained and added to the record, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA ophthalmology examination to determine the severity of his service-connected traumatic glaucoma of the left eye.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, to specifically include the July 2011 VA examination report.  All necessary special studies or tests are to be accomplished.

The examiner should review the visual field testing dated in September 2011, if obtained, and in July 2012, and should interpret any graphical representations of the testing.  The results of such testing should be reported in terms of the applicable rating criteria for field vision. 38 C.F.R. § 4.84a, Diagnostic Code 6080.  In this regard, for VA rating purposes, the normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees.  The examiner must report the extent of the remaining visual field in each of the eight 45 degree principal meridians.

If it is not possible or feasible to make these distinct findings, then the examiner should expressly indicate this and provide explanation.

In regard to the current examination, the examiner should describe all residuals of the Veteran's traumatic glaucoma of the left eye.

Included in the examination should be the evaluation of impairment of visual acuity and field loss.  With respect to the visual field testing, the examiner MUST interpret the graphical representations of the testing in terms of the applicable rating criteria for field vision, as explained above.     

The examiner MUST also determine if the Veteran has any related disability, such as claimed headaches.

In addition, the examiner should examine the Veteran's area surrounding the left eye to determine if there is any disfigurement.  The examiner MUST determine whether there is visible or palpable tissue loss and gross distortion or asymmetry of the left eye.  In this regard, the examiner MUST discuss the Veteran's ptotic left lid and note whether such abnormality should be considered as asymmetry of the left eye.  

A complete rationale for all opinions must be provided.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the examiner for corrective action. 

4.  Finally, review and re-adjudicate the issues on appeal. If any claim remains denied or not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case (SSOC) and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


